Voto particular disidente emitido por la
Jueza Presidenta Señora Fiol Matta,
al cual se unen la Juez Asociada Señora Rodríguez Rodríguez y la Jueza Asociada Oro-noz Rodríguez.
La confianza que nuestro Pueblo ha depositado en su Judicatura merece nuestra mayor dedicación, respeto y protección. Esa confianza es, precisamente, la base fundamental de la Independencia Judicial y la fuerza que legi-tima el poder de nuestra Rama de gobierno. Por eso, siem-*66pre he tomado todas las medidas necesarias para preservar la fe de los puertorriqueños en su Sistema de Justicia. Ahora, como Jueza Presidenta, continúo con la misión de enaltecer esos principios y de brindar todo mi esfuerzo para lograr mayor Justicia.
Por eso, con el propósito de aumentar la confianza del Pueblo puertorriqueño en su Rama Judicial, coincido con la necesidad de evaluar propuestas de enmiendas al Regla-mento de Subastas Formales de Bienes y Servicios de la Rama Judicial que estén dirigidas a promover el acceso a la justicia, la transparencia de los procedimientos y a ase-gurar la confianza de los puertorriqueños en la Judicatura.
Sin embargo, la Resolución que hoy se certifica va más allá al hacer expresiones sobre el poder de reglamentación de este Tribunal que son totalmente innecesarias para lo-grar el fin de encomendar al Secretariado de la Conferen-cia Judicial la preparación de una propuesta de nuevas reglas para los procedimientos de subastas de la Rama Judicial.
I
La Resolución que una mayoría de este Tribunal sus-cribe hoy se apoya en las irregularidades señaladas por la Oficina del Contralor de Puerto Rico en dos informes de auditoría preparados en el 2012(1) para llegar a dos conclu-siones: que se deben hacer cambios en las reglas que go-biernan los procesos de subastas de la Rama Judicial y que la mayoría del Pleno del Tribunal posee la autoridad para *67aprobar las nuevas reglas, autoridad que no puede alterar ninguna ley.
Sin embargo, la Resolución no discute ni menciona la reglamentación vigente: el Reglamento de Subastas For-males de Bienes y Servicios de la Rama Judicial del 1 de julio de 2003. Tampoco expone las disposiciones legales y constitucionales relacionadas con la aprobación de dichas reglas, específicamente, la Ley Núm. 345-2000 y la Sección 7 del Artículo V de la Constitución del Estado Libre Aso-ciado de Puerto Rico. Las conclusiones, el curso de acción y las encomiendas aprobadas en la Resolución ignoran por completo la naturaleza y la base jurídica de la reglamen-tación con las que interfieren. Por esas razones, me corres-ponde explicar la naturaleza y la base de la reglamenta-ción vigente.
Nuestra Constitución, en el Artículo V, Sección 7, dis-pone:
El Tribunal Supremo adoptará las reglas para la adminis-tración de los tribunales las que estarán sujetas a las leyes relativas a suministros, personal, asignación y fiscalización de fondos, y a otras leyes aplicables en general al gobierno. El Juez Presidente dirigirá la administración de los tribunales y nombrará un director administrativo, quien desempeñará su cargo a discreción de dicho magistrado.!2)
De entrada, debemos notar que el texto de esta sección condiciona el ejercicio del poder de reglamentación a que se sigan las leyes de fiscalización y de asignación de fondos, así como las dirigidas a regular los suministros y el personal de la Rama Judicial. Según sus términos, esta condi-ción no supone un listado taxativo, pues reconoce “otras leyes aplicables en general al gobierno”. Por lo tanto, no cabe hablar de un reconocimiento constitucional expreso de autorización para promulgar reglas para fiscalizar los fondos de nuestra Rama Judicial.
*68Debido a su diseño delicado y propósitos, la interpreta-ción de las disposiciones de nuestra Constitución debe ser el producto de un análisis profundo y debe evitar el extremo textualista y sistemático.(3) Debemos interpretar su totali-dad y no meramente sus disposiciones por separado. Tam-poco podemos sustraer el texto constitucional de la historia que le dio su fuerza. En fin, por su importancia dentro de nuestro sistema democrático, nuestra Constitución merece un estudio sosegado, tanto de sus disposiciones, como de su historia y su función en nuestro ordenamiento.
Entre los asuntos más discutidos por los miembros de la Convención Constituyente al considerar la Sección 7 re-salta el tema de la fiscalización de los fondos públicos. Par-ticularmente, se distingue la discusión entre los delegados Ramos Antonini y Muñoz Rivera. En respuesta a pregun-tas sobre la fiscalización de los fondos, Ramos Antonini ex-plicó que “[e]sta materia está gobernada por la voluntad legislativa según dispongan las leyes”.(4) Ante esa asevera-ción, el señor Muñoz Rivera preguntó “¿La Asamblea Le-gislativa tiene el poder para determinar que los fondos asignados al Tribunal Supremo sean fiscalizados previamente?”.(5) El señor Ramos Antonini contestó: “Claro”.(6) Más adelante, el señor delegado Valentín Vizca-rrondo cuestionó la frase “otras leyes aplicables” como lí-mite a la autoridad del Tribunal para reglamentar. Final-mente, el señor Ramos Antonini explicó: “Compañero, cualquier ley que pueda ser aplicable en materia de admi-nistración a cualquier rama de gobierno será aplicable al *69Tribunal Supremo de Puerto Rico en materia de administración”.(7)
Como expliqué en mi voto particular disidente en In re Aprob. Rs. y Com. Esp. Ind., 184 DPR 575, 640 (2012), luego de considerar, entre otros, estos factores:
Resulta, pues, meridianamente claro que la frase “sujetas a ... [la] fiscalización de fondos” en la primera oración de la Sec-ción 7, que la mayoría enfatiza para afirmar su facultad no sólo para aprobar reglas sobre este asunto sino para revocar la decisión de iniciar úna investigación autorizada por el Juez Presidente, no le concede al Tribunal facultad alguna. El único efecto de esta parte de la Sección 7 es el que indica el texto: someter el poder de reglamentar la administración de los tribunales a las leyes aprobadas por la Asamblea Legislativa para el Gobierno en general. El Pleno del Tribunal Supremo no puede derivar de esa oración la facultad de revocar las de-cisiones administrativas del Juez Presidente ni arrogarse la función exclusiva de reglamentar cómo se fiscalizarán los re-cursos de la Rama Judicial. Esa posibilidad fue descartada por la Convención Constituyente.
La Ley Núm. 345-2000, de 2 de septiembre de 2000,(8) dispone lo siguiente:
[Art. 1]. — El Juez Presidente del Tribunal Supremo de Puerto Rico o el Director Administrativo de los Tribunales, por delegación de éste, tendrá la facultad para:
(a) Adquirir en cualquier forma legal, incluyendo pero sin limitarse a la adquisición por compra, arrendamiento con op-ción a compra, manda, legado o donación; así como poseer, conservar, usar, disponer cualquier bien ya sea mueble o in-mueble, mejorado o sin mejorar; valor, derecho o interés en el mismo, de la forma que considere más efectiva, eficiente y ne-cesaria en beneficio de la Rama Judicial.
(b) Comparecer en los contratos y formalizar todos los ins-trumentos que fueren necesarios o convenientes para el logro de los fines y propósitos de esta Ley [...]
(c) Disfrutar de exención del pago de contribuciones, arbi-trios o impuestos sobre la propiedad adquirida.
*70(d) Disfrutar de exención del pago de toda clase de derechos requeridos por ley para la prosecución de los procedimientos judiciales, la emisión de certificaciones en las oficinas y depen-dencias del Estado Libre Asociado de Puerto Rico y la ejecu-ción de documentos públicos y su presentación en cualquier registro público de Puerto Rico.
(e) Demandar y ser demandado en relación con las faculta-des y poderes conferidos en esta Ley.
(f) Aprobar la reglamentación necesaria para implantar la facultad conferida en esta Ley.
[Art. 2], — En el cumplimiento de las facultades a que se re-fiere esta Ley, el Juez Presidente del Tribunal Supremo y el Director Administrativo de los Tribunales, estará[n] exento[s] de las disposiciones de la Ley Núm. 56 de 19 de junio de 1958, según enmendada [sees. 901 et seq. del Título 22], conocida como “Ley de la Autoridad de Edificios Públicos”. En caso de adquisición de inmuebles mediante contrato de arrenda-miento con opción, la misma se llevará a cabo mediante su-basta pública, conforme a la reglamentación que a esos fines se apruebe. No obstante, el Juez Presidente o el Director Ad-ministrativo de los Tribunales podrá solicitar asesoramiento de la Autoridad de Edificios Públicos, si lo estima pertinente, en cuanto al procedimiento de convocatoria, negociación, adju-dicación y contratación en estos casos. (Enfasis suplido y cor-chetes en el original).!9)
De acuerdo con la facultad delegada en la Ley Núm. 345-2000, supra, el entonces Juez Presidente, Hon. José A. Andreu García, promulgó el Reglamento de Subastas For-males de Bienes y Servicios de la Rama Judicial de 1 de julio de 2003. Este Reglamento derogó varios artículos del Reglamento de Servicios, Suministros y Funciones relacio-nadas a esta Rama Judicial de 11 de mayo de 1992. Recien-temente, una mayoría de este Tribunal reconoció y avaló las disposiciones de la Ley Núm. 345-2000, supra, así como el Reglamento de Subastas Formales para Bienes y Servi-cios de la Rama Judicial.!10)
*71La Ley Núm. 345-2000, supra, tiene su base legal en las facultades constitucionales de la Asamblea Legislativa de Puerto Rico y su fundamento específico en la limitación constitucional de las facultades del Tribunal Supremo en lo referente a fondos públicos, recogida en la Sección 7 que discutimos anteriormente. Es decir, la ley se aprobó como ejercicio del poder de la Asamblea Legislativa para “suje-tar” las reglas para la administración de los tribunales que adopte el Tribunal Supremo “a las leyes relativas a sumi-nistros, personal, asignación y fiscalización de fondos, y a otras leyes aplicables en general al gobierno”.!11) Negar esta realidad incide directamente en los principios de se-paración de poderes de nuestro gobierno republicano. El examen de la ley para determinar si sus disposiciones es-pecíficas están dentro de los límites de la facultad legisla-tiva, requeriría cumplir los criterios mínimos necesarios de justiciabilidad, constitucionales y prudenciales, que de-marcan los límites del ejercicio de las funciones de este Tribunal en materia constitucional. Eso solo es posible —en verdadera juridicidad— en el contexto de un caso y controversia.!12) No tenemos ante nuestra consideración dicho caso o controversia, por lo cual no es ni necesario ni prudente ni correcto expresarnos al respecto. Además, la Resolución no resuelve nada en cuanto a la limitación del *72poder del Tribunal en asuntos de fiscalización ni sobre la validez de la Ley Núm. 345-2000, supra.(13)
Por todo lo anterior, disiento.

(1) Como resultado de los hallazgos del Contralor se suscribieron unos Planes de Acción Correctiva e, incluso, se ha acudido a los tribunales para reclamar el cumpli-miento de los planes remediales. Véase Reglamento Núm. 26 para la Administración del Plan de Acción Correctiva, Oficina del Contralor de Puerto Rico, Reglamento Núm. 7740 del Departamento de Estado, 11 de septiembre de 2009. Como parte de los planes correctivos, la Rama Judicial se encuentra en negociaciones para ajustar los términos contractuales señalados por el Contralor. Tan reciente como el 15 de octubre de 2014, el Tribunal de Primera Instancia de San Juan falló a favor de la Rama Judicial en un caso en el que se le reclama al arrendador el ajuste del canon de arrendamiento a su valor razonable en el mercado.


(2) Const. ELA, LPRA, Tomo 1, ed. 2008, pág. 416.


(3) El análisis textualista y sistemático es el normalmente utilizado para la interpretación de estatutos promulgados por la Asamblea Legislativa. K. Stack, The Divergence of Constitutional and Statutory Interpretation, 75 U. Colo. L. Rev. 1 (2004).


(4) 3 Diario de Sesiones de la Convención Constituyente 1666 (ed. Conmemora-tiva 2003).


(5) Id.


(6) Id.


(7) íd.


(8) Esta ley está reconocida en la colección de Leyes de Puerto Rico Anotadas en una nota en la sección relativa a las secciones especiales en el Historial de 4 LPRA sec. 24j.


(9) Ley Núm. 345-2000 (4 LPRA sec. 24j n.).


(10) Maranello et al. v. O.A.T., 186 DPR 780, 791 (2012). En esa ocasión, la mayoría expresó:
“Al amparo de la Ley Núm. 345-2000 (4 L.P.R.A. see. 24 et seq.), la Asamblea Legislativa facultó al Juez Presidente del Tribunal Supremo o a la Directora Admi-*71nistrativa de los Tribunales, por delegación de este, para adquirir bienes y servicios ‘de la forma que considere más efectiva, eficiente y necesaria en beneficio de la Rama Judicial’. Art. 1(a) de la Ley Núm. 345 (4 L.RR.A. sec. 24(j)).
“De acuerdo con la autoridad conferida, se aprobó el Reglamento de Subastas Formales de Bienes y Servicios de la Rama Judicial, 1 de julio de 2003, mediante el cual se estableció un procedimiento uniforme para llevar a cabo la adquisición de bienes y servicios en la Rama Judicial, la evaluación de las propuestas de los lidia-dores, la adjudicación de subastas y el ingreso de suplidores en el Registro, entre otros aspectos pertinentes al proceso”. (Escolio omitido).
Incluso, la opinión disidente de la Jueza Asociada Señora Pabón Charneeo, a la que se unió el Juez Asociado Señor Feliberti Cintrón, expresó preocupaciones legíti-mas sobre los Informes de la Oficina del Contralor que dan pie a la Resolución que hoy se certifica. Pero no cuestionó la validez de la Ley Núm. 345-2000, supra, ni del Reglamento de Subastas Formales de Bienes y Servicios de la Rama Judicial.


(11) Art. V, Sec. 7, Const. ELA, LPRA, Tomo 1, ed. 2008, pág. 416.


(12) E.L.A. v. Aguayo, 80 DPR 552 (1958); R. Serrano Geyls, Derecho constitucional de Estados Unidos y Puerto Rico, San Juan, Ramallo Bros. Printing, 1986, Vol. I, pág. 97.


(13) La Resolución, ignorando el texto de la Sección 7 del Artículo V de nuestra Constitución, supra, indica que “el Tribunal Supremo en pleno posee la autoridad para aprobar reglas que guíen el proceso administrativo de subastas en los tribunales. Ninguna ley puede alterar esto”. Resolución, pág. 60.